Case 16-69381-sms         Doc 63     Filed 12/29/20 Entered 12/29/20 08:59:53       Desc Main
                                     Document     Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

   IN RE: LANDON B. DICKERSON                      }    CHAPTER 13
          TERRI L. DICKERSON,                      }
                                                   }    CASE NO. A16-69381-SMS
           DEBTOR(S)                               }
                                                   }    JUDGE SIGLER

                TRUSTEE’S MOTION FOR RECONSIDERATION OF ORDER
                       RE-CONVERTING CASE TO CHAPTER 7

           COMES NOW MARY IDA TOWNSON, Standing Chapter 13 Trustee in the above-

   referenced matter, by and through the undersigned counsel, and files this Motion for

   Reconsideration of Order Re-Converting Case to Chapter 7. The Trustee respectfully shows

   the Court the following:

                                                   1.

           The Debtors filed for relief under Chapter 7 of Title 11 on October 30, 2016. The

   Debtors filed a Motion to Convert to Chapter 13 on January 18, 2017 and an order was

   entered converting the case to Chapter 13 on January 31, 2017. The Chapter 13 plan was

   confirmed on April 25, 2017.

                                                   2.

           The Chapter 13 Trustee filed a Motion to Re-Convert to Chapter 7 on November 17,

   2020 with hearing set for December 15, 2020. An order granting the Motion was entered on

   December 23, 2020.

                                                   3.

           It appears that funds sufficient to complete the Chapter 13 plan were provided to the

   Chapter 13 Trustee prior to the hearing on December 15, 2020.
   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Avenue, N.E., Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   albertg@atlch13tt.com
Case 16-69381-sms         Doc 63     Filed 12/29/20 Entered 12/29/20 08:59:53          Desc Main
                                     Document     Page 2 of 5



           Wherefore, the Trustee moves the Court to inquire into the foregoing and:

           1.            That this Motion be granted;

           2.            Enter an Order Vacating the Order Re-Converting Case to Chapter 7 and

                         for any other such relief that may be just and proper.



           Respectfully submitted this 29th day of December, 2020.


                                                                 /s/
                                                          Albert C. Guthrie
                                                          Attorney for the Chapter 13 Trustee
                                                          GA Bar No. 142399




   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Avenue, N.E., Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   albertg@atlch13tt.com
Case 16-69381-sms         Doc 63     Filed 12/29/20 Entered 12/29/20 08:59:53       Desc Main
                                     Document     Page 3 of 5



   A16-69381-SMS

                                     CERTIFICATE OF SERVICE

           This is to certify that on this day I caused a copy of the foregoing pleading to be
   served via United States First Class Mail, with adequate postage thereon, on the following
   parties at the address shown for each:

   LANDON B. DICKERSON
   537 AUTUMN RIDGE DR
   CANTON, GA 30115

   TERRI L. DICKERSON
   537 AUTUMN RIDGE DR
   CANTON, GA 30115

   and all parties of interest on the attached creditor matrix.

          I further certify that I have on this day electronically filed the pleading using the
   Bankruptcy Court’s Electronic Filing program, which sends a notice of this document and an
   accompanying link to this document to the following parties who have appeared in this case
   under the Bankruptcy Court’s Electronic Case Filing program:

   Glen Johnson, LLC


   This 29th day of December, 2020.


          /s/
   Albert C. Guthrie, Esq.
   Attorney for the Chapter 13 Trustee
   GA Bar No. 142399




   Mary Ida Townson, Chapter 13 Trustee
   285 Peachtree Center Avenue, N.E., Suite 1600
   Atlanta, Georgia 30303
   (404) 525-1110
   albertg@atlch13tt.com
               Case 16-69381-sms               Doc 63   Filed 12/29/20           Entered 12/29/20 08:59:53      Desc Main
Label Matrix for local noticing                    Amazon.com Credit Card Page 4 of 5
                                                        Document                                  Arnall Golden Gregory LLP
113E-1                                             Synchrony Bank                                 171 17th Street, N.W.
Case 16-69381-sms                                  PO Box 965013                                  Suite 2100
Northern District of Georgia                       Orlando, Florida 32896-5013                    Atlanta, GA 30363-1031
Atlanta
Tue Dec 29 07:41:27 EST 2020
Michael J. Bargar                                  Patti H. Bass                                  Best Buy / HSBC
Arnall Golden Gregory, LLP                         Bass & Associates, PC                          PO Box 5253
Suite 2100                                         Suite 200                                      Carol Stream, Illinois 60197-5253
171 17th Street, N.W.                              3936 E. Ft. Lowell Road
Atlanta, GA 30363-1031                             Tucson, AZ 85712-1083

CAVALRY SPV I, LLC                                 (p)JPMORGAN CHASE BANK N A                     Children’s Healthcare of Atlanta
Bass & Associates, P.C.                            BANKRUPTCY MAIL INTAKE TEAM                    PO Box 116210
3936 E. Ft. Lowell Road, Suite #200                700 KANSAS LANE FLOOR 01                       Atlanta, Georgia 30368-6210
Tucson, AZ 85712-1083                              MONROE LA 71203-4774


Constance Thompson                                 Landon Bradshaw Dickerson                      Terri Leigh Dickerson
190 Grabs Road                                     537 Autumn Ridge Drive                         537 Autumn Ridge Drive
Canton, Georgia 30114-7626                         Canton, GA 30115-4255                          Canton, GA 30115-4255



Discover Bank                                      Discover Bank                                  Discover Card
Discover Bank Discover Products Inc                Discover Products Inc                          Attn.: Inquiries, PO Box 30421
PO Box 3025                                        PO Box 3025                                    Salt Lake City, Utah 84130-0421
New Albany, OH 43054-3025                          New Albany, OH 43054-3025


Evelyn Jones Pope                                  S. Gregory Hays                                S. Gregory Hays
395 Crossville Court                               Hays Financial Consulting, LLC                 Hays Financial Consulting, LLC
Roswell, Georgia 30076-1303                        Suite 200                                      Suite 555
                                                   3343 Peachtree Road, NE                        2964 Peachtree Road
                                                   Atlanta, GA 30326-1420                         Atlanta, GA 30305-4909

B. Glen Johnson                                    Ronald A. Levine                               MIDLAND FUNDING LLC
Glen Johnson, LLC                                  Levine & Block, LLC                            MIDLAND CREDIT MANAGEMENT, INC. as agent
181 E. Main Street                                 P.O. Box 422148                                for MIDLAND FUNDING LLC
Canton, GA 30114-2708                              Atlanta, GA 30342-9148                         PO Box 2011
                                                                                                  Warren, MI 48090-2011

MIDLAND FUNDING LLC                                Mountain View HOA                              Nest Eggs
PO Box 2011                                        c/o Access Management                          4745 Sutton Park Court
Warren, MI 48090-2011                              1100 North Meadow Parkway                      Suite 202
                                                   #114                                           Jacksonville, Florida 32224-0253
                                                   Roswell, Georgia 30076-3871

Nissan Motor Acceptance Corp.                      Nissan- Infiniti LT                            Office of the United States Trustee
PO Box 49045                                       POB 660366                                     362 Richard Russell Building
San Jose, California 95161-9045                    Dallas, TX 75266-0366                          75 Ted Turner Drive, SW
                                                                                                  Atlanta, GA 30303-3315


PYOD, LLC its successors and assigns as assi       Quantum3 Group LLC as agent for                Total Rewards Credit Card
of Citibank, N.A.                                  Comenity Bank                                  PO Box 182273
Resurgent Capital Services                         PO Box 788                                     Columbus, Ohio 43218-2273
PO Box 19008                                       Kirkland, WA 98083-0788
Greenville, SC 29602-9008
               Case 16-69381-sms               Doc 63     Filed 12/29/20          Entered 12/29/20 08:59:53             Desc Main
Wells Fargo Bank N.A., d/b/a Wells Fargo Dea         WellsDocument
                                                           Fargo Dealer Services
                                                                             Page 5 of 5                  Whitney Farmer
PO Box 19657                                         PO Box 6700                                          PO Box 392
Irvine, CA 92623-9657                                Rancho Cucamonga, California 91729-6700              Woodstock, Georgia 30188-0392



Yamaha
PO Box 30257
Salt Lake City, Utah 84130-0257




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase                                                (d)Chase
PO Box 15153                                         PO Box 15298
Wilmington, Delaware 19886-5153                      Wilmington, Delaware 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Cavalry Spv I, LLC                                (u)Nissan Infiniti LT                                End of Label Matrix
Bass & Associates, P.C.                                                                                   Mailable recipients   33
3936 E. Ft. Lowell Road, Suite #200                                                                       Bypassed recipients    2
Tucson, AZ 85712-1083                                                                                     Total                 35
